Title: From James Madison to James Monroe, 29 November 1802 (Abstract)
From: Madison, James
To: Monroe, James


29 November 1802, Department of State, Washington. “I beg the favor of you to insert Mr. christian name, in the enclosed commission, to send it to him and inform me of the name you shall insert.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Left blank in letterbook.



   
   This was probably James Nimms. In a 2 Dec. 1802 note to JM, Jefferson wrote: “Mr. Nimms the Commr. of bkrptcy appointed for Norfolk whose Christian name was left blank, is named ‘James’” (DNA: RG 59, ML).


